DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group II, claim 7-12 and 17 in the reply filed on 06/02/2021 is acknowledged.
Claim 1-6 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Group I, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 06/02/2021.
The requirement is still deemed proper and is therefore made FINAL.

Application Status
Claim 7-12 and 17 are under examination.
Claim 1-6 are withdrawn from examination. 
Claim 13-16 are cancelled.
Information Disclosure Statement
The information disclosure statement filed 04/19/2021, NPL cite no. 1 fails to comply with 37 CFR 1.98(a)(3)(i) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language.  It has been placed in the application file, but the information referred to therein has not been considered.

Claim Objections
Claim 11 is objected to because of the following informalities:  the recitation of “…a ratio coffee:water…” in line 2, should be “…the ratio coffee: water…” since antecedent base has been established in claim 10, line 3-4.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7-12 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 7, the preamble recites “…process of manufacturing a dried roasted and ground coffee powder…” however the body of the claim does not recite step(s) on obtaining the dried roasted and ground coffee powder, hence the claim is indefinite. Claim 8-9 and 12 are also rejected since the claims are depended upon rejected claim 7.
In claim 8, the limitation of “…wherein the coffee extract of step a) is concentrated to a TC between 4 wt% and 55 wt% before the cooling step b)…” is unclear. It is not clear as to what Applicant intend the extracting step is providing a concentrated coffee extract with the cited TC or does Applicant intend a concentrating step within the extracting step; hence the claim is indefinite. Additionally, it is 
In claim 9, the limitation of “…is mixed with spend ground coffee…” is not a positive step in the claimed method. It is not clear if Applicant intend the cooled coffee extract was a product of a mixed solution of coffee extract and spend ground coffee in the cooling step; hence the claim is indefinite. 
In claim 10, the preamble recites “…process of manufacturing a dried roast and ground coffee product…” however the body of the claim does not recite step(s) on obtaining the dried roasted and ground coffee product, hence the claim is indefinite. Claim 11 and 17 are also rejected since the claims are depended upon rejected claim 10.
In claim 12, the recitation of “…the roast and ground coffee is dried…” is indefinite because it is not clear if the limitation is in reference to the roasted and ground coffee in the mixing step, or the extracting step, or in reference to the drying step of the slurry; hence the claim is indefinite. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
The prior art Orozovich  (US 3,682,649) is not anticipated or render fairly obvious in combination to teach the limitations of the claimed method as cited in independent claim 7 and 10. Orozovich does not suggest mixing resultant dry soluble extract with roasted, ground coffee as in cited in independent claim 7. Orozovich does not fairly suggest obvious in combination, extracting under vacuum chamber with pressure ranges, times and temperatures as cited in independent claim 10. 
The prior art Strobel (US 3,997,685) is not anticipated or render fairly obvious in combination to teach the limitations of the claimed method as cited in independent claim 7 and 10. Strobel does not suggest mixing resultant dry soluble extract with roasted, ground coffee as in cited in independent claim 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to HONG THI YOO whose telephone number is (571)270-7093.  The examiner can normally be reached on M-F, 7AM to 4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ERIK KASHNIKOW can be reached on (571)270-3475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.